        Case 3:17-cv-00101-RDM Document 540 Filed 09/18/20 Page 1 of 2




September 18, 2020                                                                  Daniel P. Kearney
                                                                                       +1 202 663 6285 (t)
VIA ECF                                                                                +1 202 663 6363 (f)
                                                                           daniel.kearney@wilmerhale.com

The Honorable Robert D. Mariani
U.S. District Court for the Middle District of Pennsylvania
William J. Nealon Federal Building & U.S. Courthouse
235 N. Washington Avenue
Scranton, PA 18503

       Re: CFPB v. Navient Corp., et al., Case No. 3:17-CV-00101-RDM

Dear Judge Mariani:

       As the parties in this matter recently completed substantial briefing on summary
judgment and other matters, I write on behalf of Defendants to provide, for the Court’s and the
Special Master’s convenience, a report outlining the status of this case.

       There are presently three dispositive motions before the Court:

       (1) Defendants’ Motion for Judgment on the Pleadings (Doc. 504, 7/10/20) based on the
       recent Supreme Court decision in Seila Law LLC v. CFPB, 140 S. Ct. 2183 (2020). This
       motion presents a threshold issue of whether the CFPB may proceed with this lawsuit in
       light of the Seila Law decision.

       (2) Defendants’ Motion for Summary Judgment (Doc. 469, 5/19/20).

       (3) CFPB’s Motion for Summary Judgment (Doc. 468, 5/19/20).

       There are two discovery disputes presently briefed:

       (1) CFPB’s Objections to Special Master’s Order Denying Request to Disqualify Dr. Ang
       (Doc. 459, 4/9/20). Further expert discovery related to Dr. Ang is currently on hold
       pending resolution of the CFPB’s objections.

       (2) CFPB’s Letter Re: Privilege Dispute (Doc. 519, 7/31/20).

      There are three pending evidentiary motions, two of which relate to the summary
judgment motions noted above:

       (1) CFPB’s Motion in Limine to Preclude Evidence from Outside the Relevant Time
       Period (Doc. 391, 1/10/20).
        Case 3:17-cv-00101-RDM Document 540 Filed 09/18/20 Page 2 of 2




The Honorable Robert D. Mariani
September 18, 2020
Page 2


       (2) Defendants’ Motion to Strike Declarations of Ebony Johnson and Christopher
       Albanese (Doc. 507, 7/16/20).

       (3) Defendants’ Motion to Strike Plaintiff’s Response to Defendants’ Statement of
       Undisputed Material Facts (Doc. 524, 8/18/20).

        Defendants understand that significant judicial resources have already been expended on
this complex matter and that many other important matters have been both assigned and
reassigned to the Court over the last three years. Since the appointment in January 2019 (Doc.
158), Special Master Vanaskie also dedicated very significant time and effort to addressing fact
and expert discovery matters. During that effort, the Special Master issued (18) eighteen Special
Master Reports (only one of which was appealed) and (74) seventy-four Special Master Orders,
and developed intimate familiarity with the extensive factual record, expert discovery, and legal
issues.

       For all of these reasons, Defendants remain amenable to the Special Master hearing and
rendering Special Master Reports on any motions that he has not already decided in the first
instance, which includes all the motions described above other than Doc. 459 and the portion of
Doc. 391 that objects to the Special Master’s discovery ruling.

                                                    Respectfully submitted,




                                                    /s/ Daniel P. Kearney




cc:    The Honorable Thomas I. Vanaskie (Ret.) (via ECF and E-mail)
